FIL§

UNITED STATES DISTRICT COURT

FoR THE 1)1sTR1cT oF CoLUMBIA MAY 2 4 2016
C|erk, U.S. ' '
  l.,‘:'::;::lt S:"e‘:,',‘:::,;;za

MICHAEL LEE GoRDoN, )
)

Plaintiff, )

)

v. ) civil A¢ri@n N@. 16-0286 (UNA)

)

BARRACK oBAMA, er az., )
)

Defendants. )

MEMORANDUM AND ORDER

The Court provisionally permitted the above-captioned action to be filed on February l8,
2016. At that time, the Court directed plaintiff to submit a certified copy of his prison trust fund
account statement (or institutional equivalent) for the six-month period immediately preceding
the filing of the complaint, obtained from the appropriate official of each prison at which
plaintiff is or was conflned, as required by the Prison Litigation Reforrn Act. See 28 U.S.C. §

l9l5. Plaintiff has not done so. Accordingly it is hereby

ORDERED that plaintiffs application to proceed in forma pauperis [2] is DENIED
WITHOUT PREJUDICE, and it is
FURTHER ORDERED that this civil action is DISMISSED WITHOUT PREJUDICE for

plaintiff s failure to comply with the requirements of the Prison Litigation Reform Act.

SO ORDERED.